NOTE: This order is nonprecedential.

United States Court of Appeals
for the Federal Circuit

VOTER V_ERIFIED, INC.,
Plaintiff-Appellant,

V.

PREMIER ELECTION SOLUTIONS, INC.,
Defendant- Cross Appellant,

AND

DIEBOLD, INCORPORATED,
Defendant-Appellee.

2011-1553, 2012-1017

Appeals from the United States District Court for the
Middle District of Florida in case n0. O9-CV-1968, Senior
Judge Patricia C. Fawsett.

VOTER VERIFIED, INC.,
PZaintiff-Appellant,

V.

ELECTION SYSTEMS & SOFTWARE, INC.,
Defendant-Cross Appellant.

VOTER VERIFIED V. PREMIER ELECTION 2

2011-1559, 2012-1016

Appeals from the United States District Court for the
Middle District of Florida in case no. 09-(]\/'-1969, Senior
Judge Patricia C. Fawsett.

ON MOTION

ORDER

Election Systems & Software, Inc., Premier Election
Solutions, Inc., and Diebold, Inc. move to consolidate
appeal nos. 2011-1553 and 2012-1017 with appeal nos.
2011-1559 and 2012-1016 for purposes of oral argument
Voter Verified, Inc. responds.

Upon consideration thereof,
IT Is ORDERED THAT:

(1) The motions are granted to the extent that the o
above-captioned appeals are designated companion cases
for purposes of oral argurnent, and will be argued together
before the same merits panel.

(2) A copy of this order will be forwarded to the mer-
its panel.

FoR THE CoURT

 3 1 2012 /sf Jan Horbaly
Date J an Horbaly
Clerk

cc: Robert M. Evans, Jr., Esq.

Anthony I. Provitola, Esq. F"_ED , p
623 ”"‘1?4%‘¥’§3-§-’§.»?‘°§§¢:‘»"§-?

 3 1 ZU'T\::
JANHURBAI."¢`

CLEHK